               Case 2:20-cv-05937-DSF-SK Document 49 Filed 11/02/20 Page 1 of 14 Page ID #:1274



                     1   ANNE MARIE MURPHY (SBN 202540)
                     2   amurphy@cpmlegal.com
                         ANDREW F. KIRTLEY (SBN 328023)
                     3   akirtley@cpmlegal.com
                     4   COTCHETT, PITRE & McCARTHY, LLP
                         840 Malcolm Road
                     5   Burlingame, California 94010
                     6   Telephone: (650) 697-6000

                     7   GARY ALLAN PRAGLIN (SBN 101256)
                         gpraglin@cpmlegal.com
                     8   CARLOS URZUA (SBN 303176)
                     9   curzua@cpmlegal.com
                         KALI V. FOURNIER (SBN 320579)
                    10   kfournier@cpmlegal.com
                    11   COTCHETT, PITRE & McCARTHY, LLP
                         2716 Ocean Park Blvd Suite 3088
                    12   Santa Monica, CA 90405
                    13   Telephone: (310) 392-2008
                    14   Attorneys for Plaintiffs

                    15                      UNITED STATES DISTRICT COURT
                    16                     CENTRAL DISTRICT OF CALIFORNIA
                    17
                          EMMA MARTIN, ELIZABETH                    Case No. 2:20-cv-05937-DSF-SK
                    18    GAGLIANO and KATHRYN
                          SESSINGHAUS, individually and as          [Removal from Superior Court of
                    19
                          heirs of VINCENT PAUL MARTIN,             California, County of Los Angeles,
                    20    deceased,                                 Case No. 20STCV19545]
                    21
                                       Plaintiffs,
                                 v.                                 PLAINTIFFS’ OPPOSITION TO
                    22    Serrano Post Acute LLC d/b/a              DEFNDANTS’ MOTION FOR
                    23
                          HOLLYWOOD PREMIER                         FURTHER STAY OF
                          HEALTHCARE CENTER,                        ENFORCEMENT OF THE
                    24    a/k/a Serrano Healthcare, a/k/a Serrano   COURT’S SEPTEMBER 10, 2020
                    25
                          North Convalescent Hospital;              ORDER TO REMAND
                          BENJAMIN LANDA, an individual;
                    26    MARCEL ADRIAN SOLERO                      Date:       November 23, 2020
                    27    FILART, an individual; and, DOES 1-       Time:       1:30 P.M.
                          50,                                       Location:   7D
                    28                 Defendants.
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP           PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR FURTHER STAY OF
                         ENFORCEMENT OF THE COURT’S ORDER TO REMAND;
                         CASE NO.: 2:20-cv-05937-DSF-SK
           Case 2:20-cv-05937-DSF-SK Document 49 Filed 11/02/20 Page 2 of 14 Page ID #:1275



                     1           Plaintiffs Emma Martin, Elizabeth Gagliano and Kathryn Sessinghaus
                     2   (“Plaintiffs”) submit this Opposition to Defendants Serrano Post Acute, LLC,
                     3   Benjamin Landa, and joined by Marcel Adrian Solero Filart (hereafter
                     4   “Defendants”) Motion for Further Stay of Enforcement of the Court’s Order to
                     5   Remand.
                     6                                   I.   INTRODUCTION
                     7           This Court should deny Defendants’ Motion to Stay and allow this case to
                     8   proceed during the pendency of Defendants’ Ninth Circuit appeal because Defendants
                     9   have made no showing that supports abeyance of this matter.
                    10           This is an elder abuse, neglect and wrongful death case brought by the family
                    11   (wife and daughters) of Vincent Martin,1 against Hollywood Premier Healthcare
                    12   Center (“HPHC”) a nursing home in Los Angeles, and against HPHC’s Medical
                    13   Director (Marcel Adrian Solero Filart) and one of its owners (Benjamin Landa).
                    14           The issue on appeal is whether federal officer removal is proper under these
                    15   circumstances. Defendants attempt to muddy the record by alleging that Defendants’
                    16   response to a national public health state of emergency is a novel issue of first
                    17   impression. Defendants are mistaken. Removal is not justified by federal officer
                    18   jurisdiction because Defendants did not act pursuant to federal officer’s directions.
                    19           The Court should deny Defendants’ Motion to Stay an Order Pending an Appeal
                    20   in its entirety for the following reasons:
                    21           1.    This is not a matter of first impression. The Court in Vanessa Sherod
                    22   as Admistrator of the Estate of Elizabeth Wiles v. Complrehenxive Healthcase
                    23   Management Services, LLC dba Brighton Rehabilitation and Wellness Center et al.,
                    24   2:20-cv-01198-AJS (W.D.Penn) Denied Defendnats’ Motion to Stay Remand based
                    25   on its Federal Officer Jurisdiction argument.
                    26
                         1
                          Plaintiffs are successors-in-interest to Mr. Martin. See, Complaint [ECF 1, Ex. 1,
                    27
                         ¶23-26], Amended Complaint [ECF 18], and Successor-in-Interest Declarations
                    28   [ECF 21-1, 21-2, and 21-3].
       ♼
 LAW OFFICES
                             PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR FURTHER                            1
COTCHETT, PITRE &            STAY OF ENFORCEMENT OF THE COURT’S ORDER TO REMAND;
 MCCARTHY, LLP
                             CASE NO.: 2:20-CV-05937-DSF-SK
           Case 2:20-cv-05937-DSF-SK Document 49 Filed 11/02/20 Page 3 of 14 Page ID #:1276



                     1         2.      Defendants have not and cannot show a strong likelihood of success on
                     2   the merits of the appeal because as this Court properly held: “[T]he directions
                     3   Defendant point to are general regulations and public directives regarding the
                     4   provision of medical services.” Our Supreme Court held that “[a] private firm’s
                     5   compliance (or noncompliance) with federal laws, rules, and regulations does not by
                     6   itself fall within the scope of the statutory phrase ‘acting under’ a federal ‘official’.
                     7   Watson v. Philip Morris Companies, Inc., 551 U.S. 142, 153 (2007).
                     8         3.      Defendants fail to introduce any proof that proceeding with this action
                     9   will cause them to suffer irreparable harm. On the other hand, a stay will cause
                    10   Plaintiffs preventable human emotional suffering and delay in discovery. Balancing
                    11   the hardships, staying the matter is disfavored.
                    12         4.      The public interest favors the right to a speedy trial and justice for
                    13   Vincent Paul Martin and his family.
                    14         Therefore, Plaintiffs respectfully request that this Court deny Defendants’
                    15   Motion to Stay in its entirety.
                    16           II.   STANDARD FOR GRANTING STAY PENDING APPEAL
                    17         Federal Rule of Appellate Procedure 8 provides that a party must first move in
                    18   the District Court for a motion to stay of a judgment or order pending appeal. Fed.
                    19   R. App. P. 8(a)(1)(A). In determining whether to grant a motion to stay, it is
                    20   necessary for the court to weigh competing interests of those that will be affected by
                    21   the stay. See Landis v. American Water Works & Elec. Co., (1936) 299 U.S. 248,
                    22   254-255. These competing interests include: “(1) whether the stay applicant has
                    23   made a strong showing that he is likely to succeed on the merits; (2) whether the
                    24   applicant will be irreparably injured absent a stay; (3) whether issuance of the stay
                    25   will substantially injure the other parties interested in the proceeding; and (4) where
                    26   the public interest lies.” Hilton v. Braunskill, 481 U.S. 770, 776 (1987); See also
                    27   Golden Gate Rest. Ass'n v. City & Cnty. of S.F., (9th Cir. 2008) 512 F.3d 1112,
                    28
       ♼
 LAW OFFICES
                          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR FURTHER                                   2
COTCHETT, PITRE &         STAY OF ENFORCEMENT OF THE COURT’S ORDER TO REMAND;
 MCCARTHY, LLP
                          CASE NO.: 2:20-CV-05937-DSF-SK
           Case 2:20-cv-05937-DSF-SK Document 49 Filed 11/02/20 Page 4 of 14 Page ID #:1277



                     1   1115.
                     2           The “party requesting a stay bears the burden of showing that the
                     3   circumstances justify an exercise of [the] [court’s] discretion.” Ind. State Police
                     4   Pension Trust v. Chrysler LLC, (2009) 556 U.S. 960, 961. In assessing these
                     5   interests, courts employ “two interrelated legal tests that represent the outer reaches
                     6   of a single continuum.” Golden Gate Rest. Ass’n, 512 F. 3d at 1115 (internal
                     7   quotation marks omitted). “At one end of the continuum, the moving party is
                     8   required to show both a probability of success on the merits and the possibility of
                     9   irreparable injury. Id. At the other end of the continuum, the moving party must
                    10   demonstrate that serious legal questions are raised and that the balance of hardships
                    11   tips sharply in its favor.” Id. at 1116. “These two formulations represent two points
                    12   on a sliding scale in which the required degree of irreparable harm increases as the
                    13   probability of success decreases.” Id. Further, public interest is considered
                    14   “separately from and in addition to whether the applicant for stay will be irreparably
                    15   injured absent a stay.” Id.
                    16           For the reasons set forth below, this Court should deny Defendants’ Motion to
                    17   Stay because Defendants have failed to show “strong showing” of the “probability
                    18   of success on the merits,” and that “the balance of hardships tips sharply in ... favor”
                    19   of Defendants.
                    20                                    III.   ARGUMENT
                    21       A. Defendants have made no credible showing of success on the merits and
                    22            there is strong evidence Plaintiffs will succeed on the merits.
                    23           In general, there is no right to appeal remand orders. 28 U.S.C. § 1447(d). An
                    24   exception to this general rule applies when a case is removed pursuant to 28 U.S.C.
                    25   § 1442 – Federal Officer Removal Statute. Thus, the issue on appeal is simple,
                    26   whether federal officer removal is proper under these circumstances.
                    27   /././
                    28
       ♼
 LAW OFFICES
                          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR FURTHER                                 3
COTCHETT, PITRE &         STAY OF ENFORCEMENT OF THE COURT’S ORDER TO REMAND;
 MCCARTHY, LLP
                          CASE NO.: 2:20-CV-05937-DSF-SK
           Case 2:20-cv-05937-DSF-SK Document 49 Filed 11/02/20 Page 5 of 14 Page ID #:1278



                     1           1. Federal Officer Removal is Not a Novel Issue of First Impression
                     2           28 USC § 1442(a)(1), authorizes any officer of the United States who is sued
                     3   in an official or individual capacity, to remove the action to federal court based on
                     4   the assertion of a federal defense.2 This is an exception to the well-pleaded
                     5   complaint rule, which typically requires a federal question to be pleaded in the
                     6   complaint for the court to have proper subject matter jurisdiction based on a federal
                     7   question. See N.G. v. Downey Reg'l Med. Ctr., 140 F. Supp. 3d 1036, 1039 (C.D.
                     8   Cal. 2015).
                     9           Removal is appropriate under §1442(a)(1), when the removing defendant
                    10   establishes they were acting under the direction of a federal officer when they
                    11   engaged in the tortious conduct, there is causal nexus between the plaintiff’s claims
                    12   and the defendant’s actions under federal direction, and defendants have raised a
                    13   colorable defense based upon federal law. Fidelitad, Inc. v. Insitu, Inc., (9th Cir.
                    14   2018) 904 F.3d 1095, 1099.
                    15           Defendants now attempt to muddy the record by alleging that this is a “novel”
                    16   issue of “first impression”. On the contrary, in Vanessa Sherod as Admistrator of
                    17   the Estate of Elizabeth Wiles v. Complrehenxive Healthcase Management Services,
                    18   LLC dba Brighton Rehabilitation and Wellness Center et al., 2:20-cv-01198-AJS
                    19   (W.D.Penn) the court DENIED Defendnats’ Motion to Stay Remand based on its
                    20   Federal Officer Jurisdiction argument. (See Exhibit A to the Declaration of Anne
                    21   Marie Murphy (hereafter “Murphy Decl.”). The Court held, “there is no causal
                    22   nexus between [Defendant’s] actions, taken pursuant to a federal officer’s directions,
                    23   and Plaintiff’s claims. This is because Plaintiff’s claims are predicated upon the fact
                    24   [Defendant] did not take action; to the contrary, Plaintiff’s claims are predicated
                    25   upon the alleged inactions taken by [Defendant]. Stated differently, the Defendants
                    26   (all non-governmental entities) failed to demonstrate to this Court – given the
                    27
                         2
                    28       166 A.L.R. Fed. 297 (Originally published in 2000).
       ♼
 LAW OFFICES
                             PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR FURTHER                            4
COTCHETT, PITRE &            STAY OF ENFORCEMENT OF THE COURT’S ORDER TO REMAND;
 MCCARTHY, LLP
                             CASE NO.: 2:20-CV-05937-DSF-SK
           Case 2:20-cv-05937-DSF-SK Document 49 Filed 11/02/20 Page 6 of 14 Page ID #:1279



                     1   allegations of the Complaint – that “the acts for which they are being sued . . .
                     2   occurred because of what they were asked to do by the Government.”” Id.
                     3           Similar to here, Plaintiffs’ claims are based entirely on Defendants’ egregious
                     4   failures to act, including:
                     5               failure to implement an effective infection control program;
                     6               failure to properly train staff;
                     7               failure to employ adequate staff;
                     8               failure to identify changes in conditions;
                     9               failure to protect Mr. Martin from foreseeable health and safety hazards;
                    10                  and
                    11               failure to report the true cause of death on his death certificate.3
                    12           Plaintiffs assert only state law claims, and the case belongs in Superior Court
                    13   like any other elder abuse case arising under the Elder and Dependent Adult Civil
                    14   Protection Act (Welfare & Inst. C. §15600 et seq.). Although Plaintiffs allege no
                    15   federal claims, Defendants again impermissibly attempt to remove this matter based
                    16   on Federal Officer Jurisdiction.
                    17           Defendants cite to St. Claire v. Cuyler, 482 F. Supp. 257, 258 (E.D. Pa. 1979),
                    18   to illustrate an argument that where the holding is novel, or resolves a question of first
                    19   impression, a trial court might choose to stay its order pending analysis by an appellate
                    20   court. However, the St. Claire case supports Plaintiffs’ claims. The order appealed
                    21   in St. Claire enjoined defendants from preventing Mr. St. Claire, a Muslim inmate,
                    22   from wearing his kufi (religious hat) and attending religious services. Id. at 258. The
                    23   court denied the stay in St. Claire and determined that “although the particular claims
                    24   (wearing of religious headgear and attendance at chapel services) have not been
                    25   previously addressed either by this or the circuit court, the Third Circuit has defined
                    26
                         3
                          ECF 1, Ex. 1 (Complaint) at pg. 1, ¶1; pg. 4, ¶9; Pg. 4, ¶10; pg. 5, ¶11, pg. 6; ¶15,
                    27
                         pg. 14; pg. 11-12, ¶¶38-39; ¶¶ 45-48; pg. 15, ¶¶ 56-57; and pg. 18, ¶ 64. These basic
                    28   allegations remain the same in Plaintiffs’ Amended Complaint [ECF 18].
       ♼
 LAW OFFICES
                          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR FURTHER                              5
COTCHETT, PITRE &            STAY OF ENFORCEMENT OF THE COURT’S ORDER TO REMAND;
 MCCARTHY, LLP
                             CASE NO.: 2:20-CV-05937-DSF-SK
           Case 2:20-cv-05937-DSF-SK Document 49 Filed 11/02/20 Page 7 of 14 Page ID #:1280



                     1   the applicable test in O'Malley v. Brierley, 477 F.2d 785 (3d Cir. 1973).” Id. at 258-
                     2   259.4
                     3           Similarly here, although the particular claims of Defendants’ response to a
                     4   national public health state of emergency have not previously been addressed by this
                     5   court, whether Defendants acted pursuant to a federal officer’s directions has clearly
                     6   been defined by the highest court in the land, the United States Supreme Court and
                     7   recognized by the 9th circuit. The 9th Circuit defined the applicable test, stating that
                     8   “[f]or a private entity to be ‘acting under’ a federal officer, the private entity must be
                     9   involved in ‘an effort to assist, or help carry out, the duties or tasks of the federal
                    10   superior.” Fidelitad, Inc. v. Insitu, Inc., 904 F.3d 1095, 1099 (9th Cir. 2018).
                    11   Defendants allege they were “acting under” the direction of a federal officer because
                    12   they were purportedly following various guidelines, directives and/or regulations by
                    13   federal agencies. This is by no means a novel issue of first impression.
                    14           “Novel issue of first impression” is not a factor in and of itself to determine
                    15   whether or not a court might choose to stay its order pending analysis by an appellate
                    16   court. Rather, it is analyzed under the factor “likelihood of prevailing on appeal” by
                    17   which the party bringing the motion must make a strong showing. This test was
                    18   applied by this Court and correctly determined that removal is not justified by federal
                    19   officer jurisdiction because Defendants did not act pursuant to federal officer’s
                    20   directions.
                    21           Therefore, Defendants’ assertion that this is a novel issue of first impression is
                    22   mistaken. As detailed below, Defendants have again made no credible showing of
                    23   success on the merits and there is strong evidence that Plaintiff will succeed on the
                    24   merits.
                    25

                    26   4
                           The Third Circuit in O'Malley requires that the means employed to effectuate the
                    27   state goal must result “in the least possible ‘regulation’ of the constitutional right
                         consistent with the maintenance of prison discipline.” 477 F.2d at 796.
                    28
       ♼
 LAW OFFICES
                             PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR FURTHER                             6
COTCHETT, PITRE &            STAY OF ENFORCEMENT OF THE COURT’S ORDER TO REMAND;
 MCCARTHY, LLP
                             CASE NO.: 2:20-CV-05937-DSF-SK
           Case 2:20-cv-05937-DSF-SK Document 49 Filed 11/02/20 Page 8 of 14 Page ID #:1281



                     1         2. Defendants Evidence of General Regulations and Public Directives
                     2             Does Not Justify Federal Officer Jurisdiction
                     3         Defendants did not satisfy the elements for removal under §1442(a)(1) in its
                     4   Opposition to Plaintiff’s Motion to Remand (See Exhibit B to Murphy Decl. - Order
                     5   GRANTING Motion to Remand) nor do Defendants introduce any additional
                     6   information that would lead this or any court leading to likelihood of sucesss on the
                     7   merits.
                     8         “For a private entity to be ‘acting under’ a federal officer, the private entity
                     9   must be involved in ‘an effort to assist, or to help carry out, the duties or tasks of the
                    10   federal superior.” Fidelitad, Inc., 904 F.3d at 1099 (9th Cir. 2018)(quoting
                    11   Goncalves, 865 F.3d at 1245). The “relationship typically involves ‘subjection,
                    12   guidance, or control.” Watson v. Philip Morris Cos., Inc., 551 U.S. 142, 151 (2007).
                    13         The United States Supreme Court’s decision in Watson v. Philip Morris,
                    14   (2007) 551 U.S. 153, held that a highly regulated firm cannot find a statutory basis
                    15   for removal in the fact of federal regulation alone. A “private firm’s compliance (or
                    16   noncompliance) with federal laws, rules, and regulations does not by itself fall
                    17   within the scope of the statutory phrase acting under a federal ‘official.’ And that is
                    18   so even if the regulation is highly detailed and even if the private firm's activities are
                    19   highly supervised and monitored.” Id. at 153.
                    20         In Panther Brands, LLC v. Indy Racing League, LLC, 827 F.3d 586, 590 (7th
                    21   Cir. 2016) the Seventh Circuit puts the early distillery raid cases in context, noting
                    22   that “[t]here are indeed cases supporting … removal “where the federal government
                    23   uses a private corporation to achieve an end it would have otherwise used its own
                    24   agents to complete.”” The Court continues “merely being subject to federal
                    25   regulations or performing some functions that the government agency controls is not
                    26   enough to transform a private entity into a federal officer.” Id.
                    27         Here, Defendants once again insist that they were acting “[T]hrough the
                    28
       ♼
 LAW OFFICES
                          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR FURTHER                                7
COTCHETT, PITRE &         STAY OF ENFORCEMENT OF THE COURT’S ORDER TO REMAND;
 MCCARTHY, LLP
                          CASE NO.: 2:20-CV-05937-DSF-SK
           Case 2:20-cv-05937-DSF-SK Document 49 Filed 11/02/20 Page 9 of 14 Page ID #:1282



                     1   federal directives issued by the CDC, CMS, and the Calfornia Department of Public
                     2   Health surveyors contracted by CMS.” [Moving Papers at 6:11-13]. However, as
                     3   this Court correctly pointed out in its Remand Order, “[T]he directions Defendant
                     4   point to are geeral regulations and public directives regarding the provision of
                     5   medical services.” See Exhibit B to Murphy Decl.
                     6         The arguments are variations of arguments nursing homes have
                     7   (unsuccessfully) made before. Specifically, long-term care facilities (and their
                     8   owners) accept regulation under Medicare in exchange for receiving Medicare and
                     9   Medicaid funds, this has never been enough to satisfy the “acting under” test for
                    10   “federal officer” jurisdiction. In N.G. v. Downey Regional Medical Center, 140 F.
                    11   Supp. 3d 1036, 1038 (C.D. Cal. 2015), the plaintiff filed a negligence claim in state
                    12   court and the defendant removed the action to federal court alleging federal officer
                    13   removal under 28 USC § 1442(a)(1). Id. The defendant alleged that it provided
                    14   healthcare to people who receive Medicare or Medicaid. Id. In rejecting removal, the
                    15   court noted that if it accepted the defendant’s argument, “every private medical
                    16   entity providing medical services for . . . Medicare, or Medicaid recipients would be
                    17   acting under a federal officer for the purposes of § 1442(a)(1).” Id. at 1040.
                    18         The N.G. court went on to say that this would allow “every medical
                    19   malpractice claim filed against such entities that arises under state law [to] be
                    20   removed to federal court.” Id. Then court held that simply complying with
                    21   “utilization and professional protocols decided on by federally designated Quality
                    22   Improvement Organizations,” falls short of establishing that the federal government
                    23   directed and controlled the defendant. Id. at 1041.
                    24         Simply complying with the law does not bring a private actor within the scope
                    25   of the federal officer removal statute. See Fidelitad, Inc., 904 F.3d at 1100 (citing
                    26   Watson, 551 U.S. at 152); see also Riggs v. Airbus Helicopters, Inc., 939 F.3d 981,
                    27   985 (9th Cir. 2019), cert. denied, No. 19-1158, 2020 WL 3492671 (U.S. June 29,
                    28
       ♼
 LAW OFFICES
                          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR FURTHER                               8
COTCHETT, PITRE &         STAY OF ENFORCEMENT OF THE COURT’S ORDER TO REMAND;
 MCCARTHY, LLP
                          CASE NO.: 2:20-CV-05937-DSF-SK
         Case 2:20-cv-05937-DSF-SK Document 49 Filed 11/02/20 Page 10 of 14 Page ID #:1283



                     1   2020); Vaccarino v. Aetna, Inc., No. EDCV1802349JGBSHKX, 2018 WL 6249707,
                     2   at *5 (C.D. Cal. Nov. 29, 2018). A contrary determination would expand the scope
                     3   of the statute considerably, potentially bringing within its scope state court actions
                     4   filed against private firms in many highly regulated industries. Watson v. Philip
                     5   Morris Companies, Inc., (2007) 551 U.S. 142, 143, 127 S. Ct. 2301, 2302–03, 168
                     6   L. Ed. 2d 42.
                     7             Defendants cannot show a likelihood of success on the merits. Furthermore,
                     8   Defendants fail to demonstrate that a serious legal question exists. There is simply
                     9   no support for the Defendants being federal agents, and to conclude so here would
                    10   expand the federal officer statute to unwieldly, undesirable, and unprecedented
                    11   dimensions.
                    12             Defendants’ Motion for Further Stay should be denied.
                    13        B.    Defendant has not offered any proof that proceeding with this action
                    14              will cause them to suffer irreparable harm.
                    15             Defendants have failed to meet their burden in showing the potential of
                    16   suffering irreparable harm. Defendants’ moving papers are completely devoid of
                    17   any evidence of hardship that would justify a stay in this action. Defendants claim
                    18   they will suffer irreparable harm absent a stay because if remand was improperly
                    19   granted, they will ultimately be “harmed by the burden of having to simultaneously
                    20   litigate these cases in state court and on appeal…as well as the potential for
                    21   inconsistent outcomes if the state court rules on any motions while the appeal is
                    22   pending.”5 [Moving Papers at 7: 12-15].
                    23             Yet “[b]eing required to defend a suit, without more, does not constitute a
                    24   clear case of hardship or inequity. . .” Montez, 11-CV-530 JLS WMC, 2011 WL
                    25   2729445, at 1. The mere fact that in the absence of a stay Defendants will be
                    26
                         5
                          . Directly citing Dalton v. Walgreen Co., No. 4:13 CV 603 RWS, 2013 WL
                    27
                         2367837, at *1 (E.D. Mo. May 29, 2013), an unpublished opinion from the E.D.
                    28   Missouri.
       ♼
 LAW OFFICES
                             PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR FURTHER                             9
COTCHETT, PITRE &            STAY OF ENFORCEMENT OF THE COURT’S ORDER TO REMAND;
 MCCARTHY, LLP
                             CASE NO.: 2:20-CV-05937-DSF-SK
         Case 2:20-cv-05937-DSF-SK Document 49 Filed 11/02/20 Page 11 of 14 Page ID #:1284



                     1   required to defend this suit is not grounds to justify granting Defendants' motion. See
                     2   Lockyer v. Mirant Corp., 398 F.3d 1098, 1112 (9th Cir. 2005) (“To be sure, if the
                     3   stay is vacated Mirant must proceed toward trial in the suit in the district court, but
                     4   being required to defend a suit, without more, does not constitute a ‘clear case of
                     5   hardship or inequity.”’) (citation omitted).
                     6          In essence, Defendants merely argue that the general labors of the discovery
                     7   process and the costs associated with litigation qualify as a hardship. On the other
                     8   hand, Plaintiffs will suffer irreparable harm if stay is granted because it will impede
                     9   the collection of information and delay resolution of the case. The primary
                    10   substantive issues in the case are claims of elder abuse and wrongful death, which
                    11   assert only state law claims. As such, any discovery obtained in state court would be
                    12   relevant and applicable if the case was later removed to federal court. The potential
                    13   loss or destruction of evidence is a serious harm Plaintiffs would encounter if the
                    14   stay is granted. Moreover, Defendants’ have not shown that they will be required to
                    15   litigate in both forums. The parties would not be forced to expend unnecessary time
                    16   and resources should litigation proceed while the Ninth Circuit decides Defendants’
                    17   Petition. Rather, discovery and merits related issues are directly relevant to
                    18   Plaintiffs’ claims. As such, Defendants are merely attempting to postpone the
                    19   inevitable - litigating this case.
                    20          Therefore, the risk of Defendants needlessly expending resources litigating
                    21   two suits if the Ninth Circuit reverses, as they so claim, is speculative at best. This
                    22   Court should deny Defendants’ Motion to Stay in its entirety.
                    23      C. The Balance of hardships favors Denying the Stay
                    24          Defendants argue the “only potential harm to Plaintiffs is the delay while the
                    25   Ninth Circuit considers the appeal.” [Moving Papers at 8:16-17]. However,
                    26   Defendants diminish how this delay can affect not only discovery but Plaintffs,
                    27   including Emma Martin, Mr. Martin’s 82-years old wife, emotional suffering and
                    28
       ♼
 LAW OFFICES
                          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR FURTHER                                 10
COTCHETT, PITRE &         STAY OF ENFORCEMENT OF THE COURT’S ORDER TO REMAND;
 MCCARTHY, LLP
                          CASE NO.: 2:20-CV-05937-DSF-SK
         Case 2:20-cv-05937-DSF-SK Document 49 Filed 11/02/20 Page 12 of 14 Page ID #:1285



                     1   right to a speedy trial.
                     2          The courts have, time and again, made clear that financial burdens on one
                     3   party cannot outweigh the human suffering of another. “Faced with... a conflict
                     4   between financial concerns and preventable human suffering, we have little
                     5   difficulty concluding that the balance of hardships tips decidedly' in favor of the
                     6   latter.” Golden Gate Rest, 512 F.3d at 1126 (quoting Lopez, 713 F.2d at 1437).
                     7   “[T]he physical and emotional suffering shown by plaintiffs far more compelling
                     8   than the possibility of some administrative inconvenience or monetary loss to the
                     9   government.” Lopez, 713 F.2d at 1437; see also Long v. Robinson, 432 F.2d 977,
                    10   980 (4th Cir. 1970) (noting that even “substantial” economic hardship is “not
                    11   enough” in certain contexts). In these types of cases, it is important to consider
                    12   whether “[r]etroactive restoration of benefits would be inadequate to remedy these
                    13   hardships.” Lopez, 713 F.2d at 1437; see also Golden Gate Rest, 512 F.3d at 1126.
                    14          As detailed above, Defendants’ injuries are entirely economic, while
                    15   Plaintiffs’ injuries include preventable human emotional suffering (“faced with ... a
                    16   conflict between financial concerns and preventable human suffering, we have little
                    17   difficulty concluding that the balance of hardships tips decidedly” in favor of the
                    18   latter. Lopez, 713 F.2d at 1437). Therefore, the balance of hardships tips sharply in
                    19   favor of Plaintiffs.
                    20          Plaintiffs’ will suffer irreparable harm if a stay is granted.
                    21      D. Granting a Stay would Run Counter to the Public Interest
                    22          The United States Court of Appeals Federal Circuit recognizes the existence
                    23   of a “strong public policy favoring expeditious resolution of litigation.” Kahn v.
                    24   General Motors Corp., (Fed.Cir.1989) 889 F.2d 1078, 1080; see also Fed. R. Civ. P.
                    25   1 (“These rules. . . should be construed and administered to secure the just, speedy,
                    26   and inexpensive determination of every action and proceeding.”).
                    27          A stay in this action would be counter to public policy because it would
                    28
       ♼
 LAW OFFICES
                          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR FURTHER                             11
COTCHETT, PITRE &         STAY OF ENFORCEMENT OF THE COURT’S ORDER TO REMAND;
 MCCARTHY, LLP
                          CASE NO.: 2:20-CV-05937-DSF-SK
         Case 2:20-cv-05937-DSF-SK Document 49 Filed 11/02/20 Page 13 of 14 Page ID #:1286



                     1   prevent Plaintiffs from seeking prompt redress on behalf of their father, those
                     2   similarly situated and the general public for Defendants’ unsafe and dangerous
                     3   practices. The public interest demands that Plaintiffs’ elder abuse claims be litigated
                     4   swiftly. Elder neglect and abuse is a widespread, largely undiagnosed and often
                     5   ignored problem in our society. Recently elder abuse has gained increasing
                     6   recognition as a significant problem, meriting the attention of both clinicians caring
                     7   for older people and society at large. Elder abuse was a huge public health problem
                     8   globally even before COVID-19. This coupled with Defendants bleak showing on
                     9   success on the merits favors denying Defendants motion.
                    10          Therefore, this Court should deny Defendants’ Motion to Stay and allow the
                    11   parties to fully and fairly litigate this matter as justice so requires.
                    12                                    IV.    CONCLUSION
                    13          For all of the foregoing reasons, Plaintiffs request that the Court deny
                    14   Defendants’ Motion to Stay pending an appeal and remand this case to California
                    15   Superior Court for the County of Los Angeles pursuant to 28 U.S.C. § 1447(c).
                    16

                    17 Dated: November 2, 2020                  Respectfully submitted,
                    18                                          COTCHETT, PITRE & McCARTHY, LLP
                    19
                                                                By:    /s/ Anne Marie Murphy .
                    20                                                ANNE MARIE MURPHY
                    21
                                                                      GARY A. PRAGLIN
                                                                      CARLOS URZUA
                    22                                                KALI V. FOURNIER
                    23
                                                                      Attorneys for Plaintiffs
                    24

                    25

                    26

                    27

                    28
       ♼
 LAW OFFICES
                          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR FURTHER                           12
COTCHETT, PITRE &         STAY OF ENFORCEMENT OF THE COURT’S ORDER TO REMAND;
 MCCARTHY, LLP
                          CASE NO.: 2:20-CV-05937-DSF-SK
              Case 2:20-cv-05937-DSF-SK Document 49 Filed 11/02/20 Page 14 of 14 Page ID #:1287



                     1                             CERTIFICATE OF SERVICE
                     2

                     3         I, Anne Marie Murphy, hereby certify that, on November 2, 2020, I
                     4   electronically filed the foregoing with the Clerk for the United States District Court
                     5   for the Northern District of California using the CM/ECF system, which shall send
                     6   electronic notification to counsel of record.
                     7

                     8                                        By:    /s/ Anne Marie Murphy .
                     9
                                                                    ANNE MARIE MURPHY

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
       ♼
 LAW OFFICES              PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR FURTHER                                1
COTCHETT, PITRE &
 MCCARTHY, LLP            STAY OF ENFORCEMENT OF THE COURT’S ORDER TO REMAND;
                          CASE NO.: 2:20-CV-05937-DSF-SK
